UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2026


KHADIRAH MA’AT T. EL-BEY; ASARU ALIM N.T. EL-BEY,

                Plaintiffs - Appellants,

          v.

CITY OF RALEIGH POLICE DEPARTMENT;        J.   S.   VARNELL;   DAVID
SHELTON; A. J. MOSER; M. J. CORSO,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-cv-00275-BO)


Submitted:   November 15, 2011            Decided:    November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Khadirah Ma’at T. El-Bey and Asaru Alim N.T. El-Bey, Appellants
Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Khadirah Ma’at T. El-Bey and Asaru Alim N.T. El-Bey

appeal the district court’s order accepting the recommendation

of   the   magistrate   judge    and       dismissing   their   complaint   as

untimely.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.     El-Bey v. Raleigh Police Dep’t, No. 5:11-cv-

00275-BO    (E.D.N.C.   Aug.    22,    2011).      We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                       2